 


 HR 188 ENR: To provide a new effective date for the applicability of certain provisions of law to Public Law 105–331.
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Thursday, the fourth day of January, two thousand and seven 
H. R. 188 
 
AN ACT 
To provide a new effective date for the applicability of certain provisions of law to Public Law 105–331. 
 
 
 That notwithstanding any other provision of law, for the purposes of Public Law 105–331, the end of the 2-year period specified in subparagraph (B) of section 5134(f)(1) of title 31, United States Code, shall be July 1, 2007. This section shall apply on and after December 31, 2006, as if the section had been enacted on such date. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
